DETAILED ACTION
Status of the Application
The Examiner acknowledges the following:
Claims 1 is amended. 
Claims 2-10, and 13-15 are cancelled. 
Claims 1, 11-12, and 16 are pending and under current examination. 
Applicants' remarks and amendments filed on 08/26/2022 are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gewehr et al. (WO2010/000790). 
Gewehr et al. teach compounds which are used for protecting wood materials comprising penflufen (preferred compound of formula 1) and a compound II selected from groups A-G which include permethrin (pyrethroid compound of group C), see claims 1-2, see abstract, and pages 1, 2, 4, 6, 8, 11. The penflufen to the additional compounds of A-G including permethrin are present in a ratio of from 1:100 to 100:1, see claims 1 and 7. This ratio renders obvious the claimed range of penflufen to permethrin at a ratio from 7:3 to 4:6. MPEP 2144.05 discloses “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  The composition can comprise anywhere from 0.01-60% of active substances with solvents inclusive of water or can be concentrated and can be present from 0.01-1%, see pages 14-15. The mixture of compound 1 (i.e. penflufen) with additional active agents that include permethrin (compound II) is taught to be effective against basidiomycetes, see pages 8 and 11. According to Gewehr, the mixture of the compound 1 (penflufen) with the additional active compounds provide for synergistic mixtures, see pages 3 and 15. The composition can be in sprayable form for treatment and can contain solvents including water, see pages 11-12 and 14-15.
The prior discloses compositions containing penflufen (compound of formula 1) with pyrethrin or and suggests that the composition can treat wood which is destroyed by basidiomycetes. The prior art is not anticipatory insofar as this combination must be selected from various lists/locations in the reference. It would have been obvious, however, to select the combination of penflufen with permethrin to treat wood destroying basidiomycetes since Gewehr suggests that their compositions which contain penflufen are capable of being used to protect wood against basidiomycetes. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). 

Response to Remarks
Applicants argue that the picking and choosing form a broad list of combinations in Gewehr is using impermissible hindsight reasoning and that the skilled artisan when viewing the references presently cited in support of the obviousness rejection would simply not have found the presently claimed combination of elements obvious. 
Examiner respectfully disagrees and notes that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that a prima facie case of obvious can be rebutted where the claimed invention possesses unexpectedly improved properties that the prior art does not have. 
In response the Examiner respectfully submits that the prior art teaches synergistic mixtures. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  
Applicants argue that all the examples of Gewehr are directed to destroy microorganisms that attack vegetables such as tomatoes or potatoes r plants as wheat. The microorganisms in the examples are not basidiomycetes. According to Gewehr the ratio of carboxyamide such as penflufen and another active is 1:250 and thus Gewehr teaches to use higher ratios of carboxyamide. 
Examiner respectfully submits that the penflufen is taught in Gewehr to be compound I and permethrin as compound II. According to Gewehr, the reference teaches “we have accordingly found that this object is achieved by the mixtures, defined at the outset, of the active compounds I and II. Moreover, we have found that simultaneous, that is joint or separate, application of at least one compound I and at least one of the active compounds Il or successive application of the compound(s) I and at least one of the active compounds Il allows better control of harmful fungi than is possible with the individual compounds alone (synergistic mixtures)”, see page 3. Gewehr further teaches that the mixtures of the compound(s) I with at least one of the active compounds II, or the simultaneous, that is joint or separate, use of a compound I with at least one of the active compounds II, are/is distinguished by an outstanding effectiveness against a broad spectrum of phytopathogenic fungi, including soil-borne fungi, which derive especially from the classes of the Plasmodiophoromycetes, Peronosporomycetes (syn. Oomycetes), Chytridiomycetes, Zygomycetes, Ascomycetes, Basidiomycetes and Deuteromycetes (syn. Fungi imperfecti). Some are systemically effective and they can be used in crop protection as foliar fungicides, fungicides for seed dressing and soil fungicides. Moreover, they are suitable for controlling harmful fungi, which inter alia occur in wood or roots of plants.” Gewehr expressly teaches that compound II includes permethrin (see formulation C to the pyrethroids), see page 8. Although Gewehr may not exemplify the use of basidiomycetes, Gewehr clearly teaches that the composition can be used to treat basidiomycetes and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619